DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              I.M., the father,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                              No. 4D19-1142

                           [August 19, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2015-2708 CJ
DP.

  Jennifer Barbookles, for appellant.

   Ashley Moody, Attorney General and Carolyn Schwarz, Assistant
Attorney General for appellee Department of Children and Families.

   Thomasina Moore, Statewide Director of Appeals and Samantha
Costas Valley, Senior Attorney, Appellate Division for appellee Guardian
ad Litem.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.